Cas

Co wo YN Dn nH &_ WY NO

mm who NO WN WN NHN NN NO HNO eee Ke Fee Re Oe OOS
oN Dn vn fk WwW Ne KF CO UO BOB AN Dn nr fk W NY KF OC

 

P 5:19-cv-02013-AGR Document 23 Filed 06/11/21 Page1of1 Page ID #:739

Erika Bailey Drake (SBN 248034)
edrake@drakeanddrake.com
Roger D. Drake (SBN 237834)
rdrake@drakeanddrake.com
DRAKE & DRAKE, P.C.

23679 Calabasas Road, Suite 403
Calabasas, California 91302
Telephone: 818.438.1332
Facsimile: 818.475.1880
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ROSEMARIE HERNANDEZ, )
) CASE NO.: 5:19-cv-02013-AGR
Plaintiff, )
)
V. ) ORDER
) AWARDING EAJA FEES AND COSTS
ANDREW SAUL, )
Commissioner of Social Security, )
)
Defendant. )
)

 

Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
IT IS ORDERED that EAJA fees are awarded in the amount of THREE
THOUSAND DOLLARS AND 00/100 ($3,000.00) subject to the terms of the

stipulation.

 

 

DATED: June 11, 2021 Wie Lt Kéasnberge

HON. ALICIA G. ROSENRERG
UNITED STATES MAGISTRATE JUDGE

 

 
